DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/056791 (corresponding to US 2016/0216580) in view of Hisada et al (US 2009/0040243).
Regarding claim 6, WO ‘791 (Figs. 14-16) discloses a display device comprising: a pixel unit comprising first to sixth subpixels; and a first gate line GL1 and a second gate line GL2, wherein the first to sixth subpixels comprise first to sixth display elements, respectively, wherein the first to sixth subpixels comprise first to sixth transistors (Tr), respectively, wherein the first to sixth subpixels comprise first to sixth pixel electrodes 26 ([0064] of US patent), respectively, wherein the first display element R1, the third display element B1, and the fifth display element G2 are arranged in a first direction in this order, wherein the second display element G1, the fourth display element R2, and the sixth display element B2 are arranged in the first direction in this order, wherein the first display element R1 and the second display element G1 are 
WO ‘791 does not disclose the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes.
However, Hisada (Fig. 3) teaches a display device comprising a plurality of subpixels each comprising a transistor 114 ([0089]) having a region overlapping with a respective pixel electrode 116 ([0106]).  Accordingly, it would have been obvious to modify the display device of WO ‘791 by forming the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes in order to simplify the connection relationship between the pixel electrodes and the wiring lines, as taught by Hisada ([0108]).

However, WO 791 further discloses a pitch of each of the plurality of pixel units in the first direction is larger than a pitch of each of the plurality of pixel units in the second direction for the purpose of reducing area occupied by the wiring (see Fig. 9 and [0049] of corresponding US Patent). Accordingly, it would have been obvious to have a pitch of each of the plurality of pixel units in the first direction is larger than or twice a pitch of each of the plurality of pixel units in the second direction depending upon the requirement of the size or the current which is desired for each pixel unit and the same effects of reducing area occupied by the wiring would result.
Regarding claim 9, WO ‘791 (Figs. 14-16) further discloses each of a gate electrode of the second transistor, a gate electrode of the fourth transistor, and a gate electrode of the sixth transistor is electrically connected to the second gate line GL2.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/056791 in view of Hisada et al (US 2009/0040243) and Yang et al (US 2016/0233234).
Regarding claim 10, WO ‘791 (Figs. 14-17) discloses: a display device comprising: a pixel unit comprising first to sixth subpixels; and a first signal line SL1, a second signal line SL2, and a third signal line SL3, wherein the first to sixth subpixels comprise first to sixth display elements, respectively, wherein the first to sixth subpixels comprise first to sixth transistors, respectively, wherein the first to sixth subpixels comprise first to sixth pixel electrodes 26, respectively, wherein the first display element 
WO ‘791 does not disclose the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes.
However, Hisada (Fig. 3) teaches a display device comprising a plurality of subpixels each comprising a transistor 114 ([0089]) having a region overlapping with the respective pixel electrode 116 ([0106]).  Accordingly, it would have been obvious to 
WO ‘791 does not disclose a fourth signal line adjacent to the sides of the fifth and sixth display elements.
However, Yang (Fig. 1) teaches a display device comprising: first to fourth signal lines SL, wherein the fourth signal line (SLn+4) adjacent to the sides of the fifth and sixth display elements.  Accordingly, it would have been obvious to include a fourth signal line in the display device of WO ‘791 in order to provide a signal line (SL) for the fifth display element, as taught by Yang.
Regarding claim 11, WO ‘791 (Figs. 14-17) further discloses: the third pixel electrode 26 does not overlap with the second signal line SL2 (Fig. 15), the third pixel electrode 26 does not overlap with the third signal line SL3 (Fig. 15), the fourth pixel electrode does not overlap with the second signal line SL2 (Fig. 15), the fourth pixel electrode does not overlap with the third signal line SL3 (Fig. 15), the fifth pixel electrode does not overlap with the third signal line SL3 (Fig. 15), the fifth pixel electrode does not overlap with the fourth signal line (as modified by Yang), the sixth pixel electrode does not overlap with the third signal line SL3 (Fig. 15), and the sixth pixel electrode does not overlap with the fourth signal line (as modified by Yang).
Regarding claims 12-13, WO 791 does not disclose a pitch of each of the plurality of pixel units in the first direction is twice a pitch of each of the plurality of pixel units in the second direction.

Regarding claim 14, WO ‘791 does not disclose the source/drain electrodes of the first to sixth transistors electrically connected to the second, third and fourth signal lines as claimed.
However, Yang (Fig. 1) teaches a display device comprising: one of a source electrode and a drain electrode of the first transistor is electrically connected to the second signal line (SLn+2), one of a source electrode and a drain electrode of the fourth transistor is electrically connected to the second signal line (SLn+2), one of a source electrode and a drain electrode of the third transistor is electrically connected to the third signal line (SLn+3), one of a source electrode and a drain electrode of the sixth transistor is electrically connected to the third signal line (SLn+3), and one of a source electrode and a drain electrode of the fifth transistor is electrically connected to the fourth signal line (SLn+4).
Accordingly, it would have been obvious to modify the device of WO 791 by having the source/drain electrodes of the first to sixth transistors electrically connected to the second, third and fourth signal lines with the structures as set forth above .
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2016/0233234) in view of WO 2015/056791 and Hisada et al (US 2009/0040243).
Regarding claim 6, Yang (Fig. 1) discloses a display device comprising: a pixel unit comprising first to sixth subpixels; and a first gate line (GLn+1) and a second gate line (GLn+2), wherein the first to sixth subpixels comprise first to sixth display elements, respectively, wherein the first to sixth subpixels comprise first to sixth transistors, respectively, wherein the first to sixth subpixels comprise first to sixth pixel electrodes , respectively, wherein the first display element 11, the third display element 12, and the fifth display element 13 are arranged in a first direction in this order, wherein the second display element 13, the fourth display element 11, and the sixth display element 12 are arranged in the first direction in this order, wherein the first display element 11 and the second display element 13 are arranged in a second direction intersecting the first direction, wherein the third display element 12 and the fourth display element 11 are arranged in the second direction, wherein the fifth display element 13 and the sixth display element 12 are arranged in the second direction, wherein the first display element 11 and the fourth display element 11 are display elements exhibiting a first color ([0032]), wherein the second display element 13 and the fifth display element 13 are display elements exhibiting a second color ([0032]), wherein the third display 
 Yang does not disclose the second pixel electrode, the fourth pixel electrode, and the sixth pixel electrode do not overlap with the first gate line.
However, WO ‘791 (Figs. 14-16) teaches a display device comprising: the second pixel electrode 26, the fourth pixel electrode 26, and the sixth pixel electrode 26 do not overlap with the first gate line GL1 (Fig. 16).  Accordingly, it would have been obvious to form the second pixel electrode, the fourth pixel electrode, and the sixth pixel electrode of Yang not overlap with the first gate line in order to reduce the parasitic capacitances between the pixel electrodes and the gate line which is well known to the semiconductor art.
Yang does not disclose the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes.
However, Hisada (Fig. 3) teaches a display device comprising a plurality of subpixels each comprising a transistor 114 ([0089]) having a region overlapping with a respective pixel electrode 116 ([0106]).  Accordingly, it would have been obvious to modify the display device of Yang by forming the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes in order to simplify the connection relationship between the pixel electrodes and the wiring lines, as taught by Hisada ([0108]).


However, Yang further discloses that a pitch of each of the plurality of pixel units in the first direction and a pitch of each of the plurality of pixel units in the second direction can be adjusted for the purpose of reducing area occupied by the data lines ([0038]). Accordingly, it would have been obvious to have a pitch of each of the plurality of pixel units in the first direction is larger than or twice a pitch of each of the plurality of pixel units in the second direction depending upon the requirement of the size or the current which is desired for each pixel unit and the same effects of reducing area occupied by the data lines would result.
Regarding claim 9, Yang (Fig. 1) further discloses: each of a gate electrode of the second transistor, a gate electrode of the fourth transistor, and a gate electrode of the sixth transistor is electrically connected to the second gate line (GLn+2).
Regarding claim 10, Yang (Fig. 1) discloses a display device comprising: a pixel unit comprising first to sixth subpixels; and a first signal line (SLn+1), a second signal line (SLn+2), a third signal line (SLn+3) and a fourth signal line (SLn+4), wherein the first to sixth subpixels comprise first to sixth display elements, respectively, wherein the first to sixth subpixels comprise first to sixth transistors, respectively, wherein the first to sixth subpixels comprise first to sixth pixel electrodes, respectively, wherein the first display element 11, the third display element 12, and the fifth display element 13 are arranged in a first direction in this order, wherein the second display element 13, the fourth display element 11, and the sixth display element 12 are arranged in the first 
 Yang does not disclose the first pixel electrode does not overlap with the first signal line, the first pixel electrode does not overlap with the second signal line, the second pixel electrode does not overlap with the first signal line, and the second pixel electrode does not overlap with the second signal line.
However, WO ‘791 (Figs. 14-16) teaches a display device comprising: a first pixel electrode 26 does not overlap with the first signal line SL1 (Fig. 15), the first pixel electrode 26 does not overlap with the second signal line SL2 (Fig. 15), a second pixel electrode 26 does not overlap with the first signal line SL1 (Fig. 15), and the second pixel electrode 26 does not overlap with the second signal line SL2 (Fig. 15).  Accordingly, it would have been obvious to form the first and second pixel electrodes of Yang not overlap with the first and second signal lines in order to reduce the parasitic 
Yang does not disclose the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes.
However, Hisada (Fig. 3) teaches a display device comprising a plurality of subpixels each comprising a transistor 114 ([0089]) having a region overlapping with a respective pixel electrode 116 ([0106]).  Accordingly, it would have been obvious to modify the display device of Yang by forming the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes in order to simplify the connection relationship between the pixel electrodes and the wiring lines, as taught by Hisada ([0108]).
Regarding claim 11, WO ‘791 (Figs. 14-16) further teaches: the third pixel electrode 26 does not overlap with the second signal line SL2 (Fig. 15), the third pixel electrode 26 does not overlap with the third signal line SL3 (Fig. 15), the fourth pixel electrode does not overlap with the second signal line SL2 (Fig. 15), the fourth pixel electrode does not overlap with the third signal line SL3 (Fig. 15), the fifth pixel electrode does not overlap with the third signal line SL3 (Fig. 15), the fifth pixel electrode does not overlap with the fourth signal line, the sixth pixel electrode does not overlap with the third signal line SL3 (Fig. 15), and the sixth pixel electrode does not overlap with the fourth signal line.
Regarding claims 12-13, Yang does not disclose a pitch of each of the plurality of pixel units in the first direction is twice a pitch of each of the plurality of pixel units in the second direction.

Regarding claim 14, Yang (Fig. 1) further discloses: one of a source electrode and a drain electrode of the first transistor is electrically connected to the second signal line (SLn+2), one of a source electrode and a drain electrode of the fourth transistor is electrically connected to the second signal line (SLn+2), one of a source electrode and a drain electrode of the third transistor is electrically connected to the third signal line (SLn+3), one of a source electrode and a drain electrode of the sixth transistor is electrically connected to the third signal line (SLn+3), and one of a source electrode and a drain electrode of the fifth transistor is electrically connected to the fourth signal line (SLn+4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,573,667 in view of Hisada et al (US 2009/0040243). 
Regarding independent claim 6, claims 1-2 of U.S. Patent claim all of the limitations recited in claim 6, except it does not disclose the second pixel electrode, the fourth pixel electrode, and the sixth pixel electrode do not overlap with the first gate line.
However, Hisada (Figs. 2-3) teaches a display device comprising: the second pixel electrode 116 ([0106]), the fourth pixel electrode 116, and the sixth pixel electrode 116 do not overlap with the first gate line 113 (Fig. 3 and [0093]).  Accordingly, it would have been obvious to form the second pixel electrode, the fourth pixel electrode, and the sixth pixel electrode not overlap with the first gate line in order to reduce the parasitic capacitances between the pixel electrodes and the gate line which is well known to the semiconductor art. 
The U.S. Patent claims does not disclose the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes.
However, Hisada (Fig. 3) further teaches a display device comprising a plurality of subpixels each comprising a transistor 114 ([0089]) having a region overlapping with a respective pixel electrode 116 ([0106]).  Accordingly, it would have been obvious to form the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes in order to simplify the connection relationship between the pixel electrodes and the wiring lines, as taught by Hisada ([0108]).

Regarding independent claim 10, claims 1-2 of U.S. Patent claim all of the limitations recited in claim 10, except it does not disclose the first pixel electrode does not overlap with the first signal line, the first pixel electrode does not overlap with the second signal line, the second pixel electrode does not overlap with the first signal line, and the second pixel electrode does not overlap with the second signal line.
However, Hisada (Figs. 2-3) teaches a display device comprising: a first pixel electrode 116 ([0106]) does not overlap with the first signal line 112 (Fig. 3, [0091]), the first pixel electrode 116 does not overlap with the second signal line 112 (Fig. 3), a second pixel electrode 116 does not overlap with the first signal line 112 (Fig. 3), and the second pixel electrode 116 does not overlap with the second signal line 112 (Fig. 3).  Accordingly, it would have been obvious to form the first and second pixel electrodes not overlap with the first and second signal lines in order to reduce the parasitic capacitances between the pixel electrodes and the signal lines which is well known to the semiconductor art.
The U.S. Patent claims does not disclose the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes.
However, Hisada (Fig. 3) further teaches a display device comprising a plurality of subpixels each comprising a transistor 114 ([0089]) having a region overlapping with a respective pixel electrode 116 ([0106]).  Accordingly, it would have been obvious to form the first to sixth transistors each comprise a region overlapping with the respective first to sixth pixel electrodes in order to simplify the connection relationship between the pixel electrodes and the wiring lines, as taught by Hisada ([0108]).

Regarding dependent claims 7-9 and 11-14, dependent claim 7-9 and 11-14 of the instant application claim common subject matters as dependent claims 2-5 and 7 of the U.S. Patent.
Response to Arguments
Applicant’s arguments with respect to amended independent claims 1 and 10 have been considered but are moot because the new reference is applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817